NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
JERRY ALLEN CLARK,
Appellant,
V.
ERIC H. HOLDER, JR., ATTORNEY GENERAL,
Appellee.
2011-1505 _
Appea1 from the United States District Court for the
Western District of Ok1ah0ma in case n0. 11-CV-0707,
Judge Joe Heaton.
ON MOTION
Before BRYsoN, ScHALL, and PR0sT, Circu,it Judges.
PER CURiAM.
0 R D E R
Jerry Al1en C1ark and the Attorr1ey General respond
to this court’s August 4, 2011 show cause order.
C1ark seeks to appeal from a magistrate’s decision of
the United States District Court for the Western District
of Ok1ahoma recommending that Claz'k’s petition for a

CLARK V. HOLDER 2
writ of habeas corpus be denied. Clark’s appeal does not
fall within this court’s jurisdiction. 28 U.S.C. § 1295
Pursuant to 28 U.S.C. § l631, this court is authorized
to transfer the case, but only to a court in which the
appeal could have been brought at the time it was filed or
noticed and only if transfer is "in the interest of justice [.]"
Because the trial court has yet to issue final judgment,
transfer to the United States Court of Appeals for the
Tenth Circuit is inappropriate
Accordingly, '
IT lS ORDERED THATZ
(1) The appeal is dismissed
(2) Each side shall bear its own costs.
(3) All other pending motions are moot. _
FoR THE Co.URT
NOV 2 3 2011
lsi Jan Horbaly
Date J an Horbaly
Clerk
cc: Jerry Allen Clark FILED
. U . PEALS FOR
N1cholas Jabbour, Esq. `3T1Qgg§Y1§AlFc\Rcun
319 NOV 23 2011
.|AN |'l0RBAL¥
CLERK